DETAILED ACTION
This Action is in response to the communication filed on 4/26/2022, which has been entered.
	Claims 14, 34-39, 45-50 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 14, 48-50), now drawn to a method comprising contacting a liver cell with an mTOR inhibitor in the reply filed on 4/26/2022 is acknowledged.

Claims 34-39, 45-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2022.

Claims 14, 48-50 are examined herein.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2016/0271116 (hereafter “Jia”).

Jia teaches a method comprising administering the mTOR inhibitor rapamycin to a subject for treating cancer in the subject, and explicitly teaches that the cancer can be liver cancer that is a solid tumor (e.g., see claims 1, 19, 20; paragraphs [0004], [0078]-[0083], etc.).  Jia demonstrates that the rapamycin was administered to hepatoma cells which resulted in antitumor activity compared to controls (e.g., see [0078]-[0083], [0122], [0132], Figures 1-6, etc.).  It is noted that although Jia does not teach that administering the rapamycin  to the subject results in altering expression of PCSK9 gene in liver cells, performing the method taught by Jia (administering rapamycin to a subject that has liver cancer cells) would necessarily result in reduced PCSK9 expression in the liver cancer cells.

See MPEP 2112 I (Something which is old does not become patentable upon the discovery of a new property), which states:

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…”

	Therefore, the instant claims are anticipated by Jia


Claims 14, 49-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/143371 (hereafter “Xie”).

Xie teaches a method of treating cancer in a subject, including liver cancer, comprising administering to the subject a siRNA that inhibits mTOR expression (e.g., see last paragraph on page 9, second paragraph on page 10, paragraph bridging pages 82-83, etc.). Xie also teaches that the siRNA molecules can be locally delivered to the target tissue by direct injection (e.g., see last paragraph on page 48).

It is noted that although Xie does not teach that the mTOR siRNA results in altering expression of PCSK9 gene in the cancer cells, performing the method taught by Xie (administering mTOR siRNA to cancer cells) would necessarily result in reduced PCSK9 expression in the cancer cells.  See MPEP 2112 I (Something which is old does not become patentable upon the discovery of a new property), as indicated above.

Therefore, the instant claims are anticipated by Xie.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635